Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-11, and 13-21 are objected to because of the following informalities:  Claim 1 recites “the addition… effectively replace an amount”. This is grammatically incorrect.  Appropriate correction is required.  The dependent claims do not cure the deficiency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiencies.
Claim 1 recites the limitation "the addition of the graphene sheets" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not teach a step of adding graphene sheets, it is unclear in which of the claimed steps that the graphene sheets would replace pigment or metal, and it is further unclear if the limitation is referring to the provided continuous film of graphene sheets or the anti-corrosive material-coated graphene sheets.  For the purpose of examination, any graphene sheets will meet the claim limitation.

Claim 1 recites “an amount of anti-corrosive pigment or sacrificial metal needed”.  It is not clear how the claimed needed amount is being determined and it is not clear which amounts of pigment or metal would fall within or outside of the claimed limitation of a “needed” amount.  For the purpose of examination, any amount of pigment or sacrificial metal will meet the claim limitation.
Claim 1 recites graphene sheets “effectively replace”. The claims do not define what kind of replacement would be considered an effective replacement.  It is not clear if this limitation is another step of the method, wherein pigment is removed and graphene is then added or if this limitation is a functional characteristic of the previously recited method steps. The language is further unclear because the claim does not provide a discernable boundary on what provides the functional characteristic to the coating.  The limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided.  It is unclear if the functional characteristic follows from the structure recited in the claim or if some other structure must be added.  It is not clear which of the coatings of the prior art are encompassed by the claim, E.G. is a coating that has the functional characteristic of effective replacement due to the structure of coated graphene, or specific concentrations of materials, or certain processing conditions.  One of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  For the purpose of examination, any anti-corrosive material-coated graphene sheets will meet the claim limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-11, 14-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565).
	Regarding Claim 1, Costa teaches a method of inhibiting corrosion of a structure or object having a surface, said method comprising (i) coating at least a portion of the surface with a coating suspension comprising multiple graphene sheets, metals, and a resin binder dispersed or dissolved in a liquid medium ([0047], [0068]); and (ii) at least partially removing said liquid medium from said coating suspension upon completion of said coating step to form a protective coating layer on said surface ([0074]).
	Costa teaches the composition including metal coated carbon materials ([0065-0067]).  Costa also teaches the graphene sheets can be processed in the presence of the metals ([0038], [0044]).  Costa teaches applications including electrodes ([0090]).  Costa does not explicitly teach the graphene sheets coated with a thin film of an anti-corrosive pigment or sacrificial metal prepared by the claimed process; however, Wang teaches graphene sheets having a metal film thereon desirable for use in anode layers ([0028]) wherein the film is produced by providing a continuous film of graphene sheets ([0057]), depositing metal onto the film to form a coated film ([0058]), mechanically braking the coated film into pieces of coated sheets ([0059]), and dispersing the coated pieces into a liquid medium of a subsequent suspension ([0088]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the metal coated carbon materials and graphene sheets of Costa to include coated graphene sheets formed by methods, as taught in Wang, because they are known graphene composites and production methods in the art of electrode applications and one of ordinary 
	Regarding Claims 3-4, Costa teaches the graphene sheets being functionalized and having carbon to oxygen ratios overlapping the claimed concentrations ([0033]).  Costa teaches graphene sheets present in the composition in an amount of from about 0.01 to about 90 weight percent based on the total weight of the metal and graphene ([0037]).  Costa does not explicitly teach the weight fraction of graphene sheets based on total coating suspension excluding the liquid medium; however, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the graphene concentration, as suggested by Costa, and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed concentration.  
	Regarding Claim 5, Castor teaches the claimed resins ([0047-0052]).
	Regarding Claim 7, Castor teaches carriers ([0041]).
	Regarding Claims 8 and 9, Wang teaches thicknesses overlapping the claimed range ([0022]).  Wang teaches the claimed coverage area ([0029]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the thickness and coverage of the combined references to be those taught by 
	Regarding Claim 10, Castor teaches carbon black, carbon fibers, and carbon nanotubes.
	Regarding Claim 11, Castor teaches polyacetylene (PAc), polypyrrole (PPy), polyaniline (PAni), and polythiophene (PTh).
	Regarding Claims 14-15, Castor teaches hydroxyl group or carboxyl group functionalities ([0033]).
	Regarding Claim 21, Castor teaches said binder resin contains methacrylate ([0047]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) as applied to claims 1, 3-5, 7-11, 14-15, and 21 above, and further in view of Saidi (US 20040197669).
	Regarding Claim 2, Costa teaches drying the applied coating ([0074]).  Costa teaches the metal is selected from aluminum, zinc, beryllium, magnesium, and alloys ([0008]).  The combined references do not explicitly teach zinc phosphate; however, anode materials including transition metal phosphates are known in the art (Saidi [0051]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the composites of the combined references to include zinc phosphate, as taught in Saidi, because they are known anode active materials and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the composites of the combined references with zinc phosphate as taught in Saidi.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) as applied to claims 1, 3-5, 7-11, 14-15, and 21 above, and further in Yousefi (Yousefi, Self-alignment and high electrical conductivity of ultralarge graphene oxide-polyurethane nanocomposites, J. Mater. Chem., 2012, 22, pg. 12709-12717).
	Regarding Claim 6, Castor is silent as to the alignment of the sheets; however, Yousefi teaches graphene alignment along the in-plane direction producing desirable electrical conductivity and percolation threshold values (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the sheets of Castor in alignment with the plane direction of the substrate, as suggested by Yousefi, in order to achieve desirable electrical conductivity and percolation threshold properties.

Claims 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) as applied to claims 1, 3-5, 7-11, 14-15, and 21 above, and further in view of Lonkar (Lonkar, Recent Advances in Chemical Modifications of Graphene, Nano Research 2015, 8(4), pg. 1039-1074).
	Regarding Claims 12-13 and 16-17, Castor teaches hydroxyl group or carboxyl group functionalities ([0033]).  The combined references do not explicitly teach the claimed functional groups; however, Lonkar teaches chemical functionalization of graphene for tuning its structure for improved stabilization and modification of graphene.  Lonkar teaches methylated aryne modified graphene for dispersion in water (pg. 11 col. 1).  Lonkar teaches polyamidoamine stabilized graphene for nanoparticle attachment (pg. 26 col. 1).  Lonkar teaches amino acid functionalized graphene for stable dispersion in water (pg. 12 col. 2).   It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the functionalities of the combined references to include functionalities, as taught in Lonkar, to provide graphene with desirable properties for dispersion and attachment.
	
18 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) as applied to claims 1, 3-5, 7-11, 14-15, and 21 above, and further in view of Licari (Licari, Adhesives Technology for Electronic Applications: Materials, Processing, Reliability, Second Edition, William Andrew, 6/24/2011, pg. 82).
	Regarding Claim 18, Castor teaches the composition including a curing agent ([0056]).    Castor is silent as to the concentration of curing agent; however, curing agent amount is a known result effective variable for achieving optimum polymerization and complete cure in the art (Licari, pg. 82 1st para.).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the curing agent of Castor in an optimized concentration, as suggested by Licari, in order to achieve optimum polymerization and curing.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) as applied to claims 1, 3-5, 7-11, 14-15, and 21 above, and further in view of Shikauchi (US 2016/0160079).
	Regarding Claim 19, Castor does not explicitly teach the claimed resins; however, Shikauchi teaches polymer resin compositions with graphene wherein the resin includes pentaerythritol polyglycidyl ether ([0115], [0180]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the resins of Castor to include materials as taught in Shikauchi because they are known polymer components for graphene composites and one of ordinary skill in the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) as applied to claims 1, 3-5, 7-11, 14-15, and 21 above, and further in view of Lee (US 2012/0077039).
	Regarding Claim 20, Castor does not explicitly teach the claimed resins; however, Lee teaches polymer resin compositions with graphene wherein the resin includes glycerol triglycidyl ether ([0019]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the resins of Castor to include materials as taught in Lee because they are known polymer components for graphene composites and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the composite of Castor with known polymer components as taught in Lee.
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed 3/19/2021, with respect to the previous prior art rejection(s) of claim(s) have been fully considered and are not persuasive.
Applicant argues the combination of the Costa and Wang references do not teach the effective replacement of zinc material with graphene.  Applicant argues reduction of the active material is not suggested by the prior art and the combinations of references are silent in regards to an amount of graphene replacing a larger amount of sacrificial material.  In response to applicant’s argument, it is not clear if the new claim limitation is another step of the method, wherein pigment is removed and graphene is then added or if this limitation is a functional characteristic of the previously recited method steps.  As the prior art suggests the claimed method steps, the claimed effective reduction functional 
	Applicant argues the rejections of the dependent claims have the same deficiencies; however, this is not convincing as discussed above.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TABATHA L PENNY/Primary Examiner, Art Unit 1712